DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 03 Mar 2022 for application number 17/199,817. The Office hereby acknowledges receipt of the following and placed of record in file: Applicant Arguments/Remarks, and Claims.
Claims 1, 4-10, and 13-19 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  claim 4 depends on claim 3; however, claim 3 has been cancelled. Examiner has examined the application under the assumption that claim 4 is to depend on claim 1. Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  claim 13 depends on claim 12; however, claim 12 has been cancelled. Examiner has examined the application under the assumption that claim 13 is to depend on claim 10. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8, 10, 13-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan et al. [hereinafter as Nagarajan] (US 2011/0213724 A1) in view of Nedivi (US 2020/0160740 A1).
In reference to claim 1, Nagarajan teaches a method for generating a user interface for managing at least one data set, the method being implemented by at least one processor, the method comprising: 
receiving, by the at least one processor, a request to manage a first set of data [Fig. 4, para 0089-0092 disclose an interface that allows a user to search for data; Fig. 8, paras 0110-0111 and Fig. 9B, 0117-0122 disclose similar interfaces]; 
prompting, by the at least one processor, a user to provide at least one input that relates to a parameter for managing the first set of data [Fig. 4, para 0089-0092 disclose an interface that allows a user to search for data; Fig. 8, paras 0110-0111 and Fig. 9B, 0117-0122 disclose similar interfaces; a user may provide input to search for data to display]; 
receiving, by the at least one processor, the at least one input [Fig. 4, para 0089-0092 disclose an interface that allows a user to search for data; Fig. 8, paras 0110-0111 and Fig. 9B, 0117-0122 disclose similar interfaces; a user may provide input to search for data to display]; and 
generating, by the at least one processor, the user interface based on the received at least one input and information that relates to the first set of data [Fig. 4, para 0089-0092 disclose an interface that allows a user to search for data; Fig. 8, paras 0110-0111 and Fig. 9B, 0117-0122 disclose similar interfaces; a user may provide input to search for data to display];
wherein the generating of the user interface includes generating a plurality of pages [Fig. 4, for example, discloses a plurality of pages of data, indicated by the scroll bar; Fig. 4, para 0089-0092 disclose an interface that allows a user to search for data; Fig. 8, paras 0110-0111 and Fig. 9B, 0117-0122 disclose similar interfaces; a plurality of tabs are provided].
Nagarajan further teaches that provide user capabilities including at least one from among editing at least one page of the plurality of pages [Fig. 4, para 0089-0092 disclose an interface that allows a user to search for data; a user may provide input to search for data to display; the results may be sorted by category; Fig. 10B, paras 0131-0132 discloses adding a review from a user, which would edit the pages of data by adding the review information; para 0135 discloses editing of a review, which would edit the page of reviews; all the above functionalities would edit the pages of data]. Additionally, Nagarajan seemingly teaches the ability to add and remove content from pages [Figs. 3-4, paras 0082-0089 disclose the ability to include or exclude particular content corresponding to sections to a tab which displays pages of corresponding content]. However, Nagarajan does not explicitly teach deleting the at least one page of the plurality of pages, and providing pagination.
Nedivi teaches deleting the at least one page of the plurality of pages, and providing pagination [para 0147 discloses a delete option used to delete a page of data; paras 0130, 0132, 0146, 0171, 0207 disclose pagination].
It would have been obvious to one of ordinary skill in art, having the teachings of Nagarajan and Nedivi before him before the effective filing date of the claimed invention, to modify the invention 
One of ordinary skill in the art wanted to be motivated to obtain a data managing interface which allows a page of data to be deleted to provide a user with higher levels of interest and involvement during activities [Nedivi, para 0004].

In reference to claim 4, Nagarajan and Nedivi teach the invention of claim 1 above.
Nedivi teaches The method of claim [3] 1, wherein the user capabilities further include a delete action [para 0147 discloses a delete option used to delete a page of data].
Nagarajan teaches The method of claim [3] 1, wherein the user capabilities further include a delete action [Figs. 3-4, paras 0082-0089 disclose the ability to include or exclude particular content corresponding to sections to a tab which displays pages of corresponding content, e.g. add/remove content to be displayed].

In reference to claim 5, Nagarajan and Nedivi teach the invention of claim 1 above.
Nagarajan teaches The method of claim 1, wherein the generating of the user interface comprises using Structured Query Language (SQL) to generate the user interface [para 0061 discloses SQL].

In reference to claim 6, Nagarajan and Nedivi teach the invention of claim 1 above.
Nagarajan teaches The method of claim 1, wherein the generating of the user interface is based on an output of at least one microservice [Abstract discloses various banking services that the computing platform may provide, e.g. microservice].

In reference to claim 7, Nagarajan and Nedivi teach the invention of claim 1 above.
Nagarajan teaches The method of claim 1, wherein the at least one input includes at least one from a source run identification value, and a source [para 0128 discloses data sources].
Nedivi teaches The method of claim 1, wherein the at least one input includes at least one from a source run identification value, and a source [para 0056 discloses a data source].

In reference to claim 8, Nagarajan and Nedivi teach the invention of claim 1 above.
Nedivi teaches The method of claim 1, wherein the at least one input includes at least one from among a Create, Read, Delete (CRD) identification value, a File Transfer Protocol (FTP) user name, a destination folder, a File Transfer Services (ETS) type, and an identification source [para 0039 discloses facilitating communications in the system through File Transfer Protocol (FTP)].
Although Nedivi does not explicitly teach a user name in conjunction with the FTP, it would have been obvious to one of ordinary skill in the art to include a user name in conjunction with the FTP, as an FTP user name was well-known in the art. One would have been motivated to provide this modification of Nedivi, in combination with the teachings of Nagarajan, to provide a user with higher levels of interest and involvement during activities [Nedivi, para 0004].

	In reference to claims 10 and 13-17, claims 10 and 13-17 are rejected for the same reasons as that of claims 1, and 4-8, respectively.
In reference to claim 19, claim 19 are rejected for the same reasons as that of claim 1.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan et al. in view of Nedivi further in view of Kumar et al. [hereinafter as Kumar] (US 2015/0248226 A1).
In reference to claim 9, Nagarajan and Nedivi teach the invention of claim 1 above.
The method of claim 1, wherein the user interface is configured to record user usage.
Kumar teaches The method of claim 1, wherein the user interface is configured to record user usage [para 0066 discloses a data system that stores user usage data].
It would have been obvious to one of ordinary skill in art, having the teachings of Nagarajan, Nedivi, and Kumar before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Nagarajan and Nedivi to include the functionality as taught by Kumar in order to obtain a data managing interface which records usage data. 
One of ordinary skill in the art wanted to be motivated to obtain a data managing interface which records usage data to provide a flexible data management system [Kumar, para 0028].

In reference to claim 18, claim 18 are rejected for the same reasons as that of claim 9.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because of new grounds of rejection necessitated by amendment; see the Rejection above for prior art mappings and explanations.
Regarding the claim amendments, Applicant has amended limitations of previous claims 2-3, and added the limitations to claim 1; claims 2-3 have been cancelled. Previous claim 3 was taught by Nagarajan (See the Non-Final Rejection filed 10 Dec 2021, pages 3-4). Examiner notes that the claim amendment stating, “that provide user capabilities including at least one from among editing at least one page of the plurality of pages, deleting the at least one page of the plurality of pages, and providing pagination”, have been narrowed, compared to the previous claim 3. Regarding this claim amendment, Nagarajan teaches that provide user capabilities including at least one from among editing at least one page of the plurality of pages [Fig. 4, para 0089-0092 disclose an interface that allows a user to search for data; a user may provide input to search for data to display; the results may be sorted by category; Fig. 10B, paras 0131-0132 discloses adding a review from a user, which would edit the pages of data by adding the review information; para 0135 discloses editing of a review, which would edit the page of reviews; all the above functionalities would edit the pages of data]; therefore, Nagarajan successfully teaches the claim amendment, “that provide user capabilities including at least one from among editing at least one page of the plurality of pages, deleting the at least one page of the plurality of pages, and providing pagination”. Additionally, Nagarajan seemingly teaches the ability to add and remove content from pages [Figs. 3-4, paras 0082-0089 disclose the ability to include or exclude particular content corresponding to sections to a tab which displays pages of corresponding content]. However, the Nedivi reference has been included to provide explicit teaching of the deleting and pagination aspects of amended claim 1. 
Regarding claim 4, claim 4 has been narrowed due to claim amendments, compared to previous claim 4. As such, Examiner has addressed the claim amendment as expressed in the Rejection above, and as follows: Nedivi explicitly teaches The method of claim [3] 1, wherein the user capabilities further include a delete action [para 0147 discloses a delete option used to delete a page of data]. Nagarajan seemingly teaches the ability to add and remove content from pages [Figs. 3-4, paras 0082-0089 disclose the ability to include or exclude particular content corresponding to sections to a tab which displays pages of corresponding content, e.g. add/remove content to be displayed].

Examiner’s Note
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure as follows.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the estate of the art disclosed by the references .
	Kloiber et al. (US 2010/0332973 A1) discloses a data management system tracking usage patterns of users [para 0089].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237. The examiner can normally be reached M-F, 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kieu Vu can be reached on 571-272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW CHUNG/Examiner, Art Unit 2173 
                                                                                                                                                                                                       /TADESSE HAILU/Primary Examiner, Art Unit 2173